On Appellant’s Motion for Rehearing
BEAUCHAMP, Judge.
Appellant has filed a motion in this cause asking that a rehearing. be granted, that both opinions heretofore entered be withdrawn, and that the appeál be now dismissed.
As grounds for this motion it is alleged that the judgment entered of record is fatally ■ defective in that it does not contain the jury’s verdict. The clerk of the trial court has given a certificate under seal to the .effect that the original judgment filed in his office contains the- jury’s verdict and ■that a true copy of the original papers was forwarded with the transcript to the clerk of' this court, but that the same is not- a •true copy of the judgment as recorded -in the minutes of the County Court of Nolan County. He further attaches a duly authenticated copy of the judgment as filed.
 Apparently appellant relies on this as a supplemental transcript because we could not consider the matter in any other manner. A supplemental transcript may not be brought to this court by appellant’s brief or appellant’s motion ánd we are not permitted to take cognizance of the matters attacked, in the form, herein above set out. The only way in which the transcript may be explained, modified, or in any way affected would be by supplemental transcript duly made and forwarded by the clerk of the trial court direct to the clerk of this court.
Being unable to consider the question raised, appellant’s motion for rehearing and for dismissal is denied.